2. Enforcement of intellectual property rights (criminal measures) (vote)
- Zingaretti report
- Before the vote on Amendment 46
Mr President, I would like to clarify that the scope of this directive should be restricted to piracy and counterfeit practices. As it is to apply in different Member States with different legal systems, where this amendment mentions 'intellectual property', we propose 'copyright and related rights'. 'Intellectual property' means not just copyright, but copyright and related rights. This is an oral amendment.
(The oral amendment was not accepted)